EXHIBIT 10.1




Info-Accent Sdn Bhd (886443-U)

1-5 Block A Jaya One, No. 72A Jalan Universiti,

 46200 Petaling Jaya, Selangor, Malaysia

  Tel: 03-79566985       Fax: 03-79569970




May 14, 2010




Chong Aik Fun










Dear Mr. Chong




EMPLOYMENT CONTRACT




This letter upon your execution and return will confirm the mutual agreement of
Info-Accent Sdn Bhd ("IASB" or "the Company") to employ you as Chief Executive
Officer upon the terms and subject to the conditions set forth in this letter.




1.     COMMENCEMENT DATE




        Your employment contract will commence on May 14, 2010.




2.     COMPENSATION




2.1   Base Salary.




IASB shall pay you a base salary of Ringgit Malaysia Seven Thousand Five Hundred
(RM7,500.00) per month (the "Base Salary"). The amount of the Base Salary may be
increased at any time and from time to time by the Board of Directors of IASB.




2.2   Benefits




In addition to your Base Salary, you shall be entitled to health insurance,
annual leave and such other benefits as may be provided by the Company to all
its employees.  




Your annual leave entitlement shall be as follows:




         (a)   1st and 2nd year of employ

-    16  days per annum

(b)   3rd and 4th year

-    20

(c)   5th year onwards

-    24  




3.    SCOPE OF DUTIES




You shall have such duties as may be assigned to you from time to time by IASB's
Board of Directors. Such duties shall be exercised subject to the control and
supervision of the Board of Directors of IASB. You shall report directly to the
Board of Directors and shall be responsible for:




i.    Overseeing the day-to-day operations of the Company.








--------------------------------------------------------------------------------



ii.   

Actively engaging in business development and liaising with our strategic
partners in the U.S., China and Malaysia.




iii.  

Overseeing marketing, promotion, delivery and quality of the Company’s products
and services.




iv.  

Recommending yearly budget for Board approval and prudently manages
organization's resources within those budget guidelines according to current
laws and regulations.




v.   

Effectively managing the human resources of the Company according to authorized
personnel policies and procedures that fully conform to current laws and
regulations.




vi.  

Ensuring that the Company is in compliance with all required regulatory and
licensing agencies, including Sarbanes-Oxley Act, and take immediate steps to
remedy them;  




vii.   Providing assistance to our U.S. holding company, Trevenex Resources
Inc., and subsidiary, Trevenex Acquisitions, Inc. as may be directed by the
Board of Directors from time to time; and




viii.

Perform all other relevant functions pertaining to the above as may be assigned
from time to time.




4.     TRADE SECRETS AND NON-COMPETITION




4.1   Trade Secrets.




You shall not during the term of your employment and for five years after the
termination of your employment, disclose to any person, firm or corporation any
information concerning the business affairs, the trade secrets or the customer
lists or similar information of IASB. Any technique, method, process or
technology used by IASB shall be considered a "trade secret" for the purposes of
this Agreement.




4.2   Covenant Not to Solicit and Compete.




For so long as you are an employee of IASB and for one year thereafter (the
"Non-Compete Period"), the accounts and customers of IASB will not be solicited,
directly or indirectly, by you, or by any individual or company with whom you
are affiliated as partner, director, founder, officer, employee, consultant,
contractor or other business relationship by which you would benefit as a result
of any such solicitation. In addition you shall not during the Non-Compete
Period, directly or indirectly, on his own behalf, or on behalf of any other
party, engage in, or assist in any way, financially or otherwise, any competitor
or any party that is engaged, or which proposes to engage, in the business of
IASB.




5.     TERMINATION




Your services may be terminated at any time by mutual agreement of the parties.
Either party may terminate this Agreement by giving two months prior written
notice, or pay damages equivalent to two month's salary in lieu of notice.




This Agreement shall automatically terminate on the last day of the month in
which you die or become permanently incapacitated. "Permanent incapacity" as
used herein shall mean mental or physical incapacity, or both, reasonably
determined by IASB's Board of Directors based upon a certification of such
incapacity by, in the discretion of IASB's Board of Directors, a duly licensed
physician agreed to by the Board of Directors, rendering you unable to perform





2




--------------------------------------------------------------------------------

substantially all of your duties hereunder and which appears reasonably certain
to continue for at least three consecutive months without substantial
improvement. You shall be deemed to have become "permanently incapacitated" on
the date IASB's Board of Directors notifies you in writing that you are
permanently incapacitated.




6.     MISCELLANEOUS




6.1

Non-Disparagement.




You shall not make, publish or republish disparaging or negative comments by any
means concerning any employees, officers, directors and shareholders, including
without limitation, IASB and its subsidiaries and/or affiliates.




You further agree that the agreement not to disparage applies to statements made
anonymously or under pseudonyms or in the names of third parties.




6.2

Mergers and Acquisitions.




In case of any consolidation or merger of IASB  with or into another corporation
(other than a consolidation or merger in which IASB is the continuing
corporation), or in case of any sale or conveyance to another corporation of the
property of IASB, as substantially as, an entirety (other than a sale/leaseback,
mortgage or other financing transaction), or any change of name or other
transfer of securities of IASB resulting in a change of control (voting,
management, board or otherwise) of IASB, the terms and provisions of this
Agreement shall remain effective on IASB, or its legal successors, subsidiaries
and affiliates.




6.3

Transfers; Secondment.




The Company reserves the right to transfer or second you to any of its local or
overseas branches, subsidiaries, associates, affiliates or holding company
during the course of your employ with IASB.  You will not be entitled to any
relocation expenses or allowance if your relocation is within Petaling Jaya or
Kuala Lumpur.




6.4

Modification.




This Agreement may be modified, amended, superseded, or cancelled, and any of
the terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by both parties.




6.5

Waiver.




The waiver by either party, express or implied, of any right under this
Agreement or any failure to perform under this Agreement by the other party,
shall not constitute or be deemed as a waiver of any other right under this
Agreement or of any other failure to perform under this Agreement by the other
party, whether of a similar or dissimilar nature.




6.6

Survival.




Any provision of this Agreement which imposes an obligation after termination of
this Agreement, including Clause 6.1, shall survive the termination or
expiration of this Agreement and be binding on both parties for a minimum period
of five (5) years from date of termination of this Agreement.


 

3




--------------------------------------------------------------------------------




6.7   Assignment




This Agreement shall not be assigned or transferred by you without the prior
written consent of IASB. This Agreement shall be binding upon and inure to the
benefit of all of the parties hereto and their respective permitted heirs,
personal representatives, legal successors and assigns.




6.8    Right of Set-Off.




Upon termination of this Agreement, IASB shall have the right to set-off against
the amounts due to you hereunder the amount of any outstanding loan or advance
from IASB to you.




If this letter is acceptable to you, please evidence such approval by causing
the enclosed copy of this letter to be signed, dated and returned to the
undersigned.







Yours sincerely

INFO-ACCENT SDN BHD







/s/  Valerie Looi

Valerie Looi

Director










AGREED TO AND ACCEPTED THIS 14th DAY OF MAY, 2010










/s/  Chong Aik Fun

Name:  Chong Aik Fun








4





